DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-5 and 16-19 are currently pending and considered below.  Applicant cancelled Claims 6-15.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01 Aug 2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomeroy et al. US 20180126528 A1 (Pomeroy).


Regarding Claim 1, Pomeroy discloses, A method of detecting a workpiece jam condition (para [0005]) in a pneumatic tool (FIG. 1, #10), the pneumatic tool comprising a motor (FIG. 2, #46, Claim 6); a drive mechanism (FIG. 2, #74) connected to the motor and adapted to drive a piston (FIG. 3, #26, para [0029 and 32]); and a cylinder (FIG. 3, #22) filled with high-pressure gas (para [0044]); the piston accommodated in the cylinder and suitable for a reciprocating motion within the cylinder (para [0044]) ; the drive mechanism comprising a blade (FIG. 3, #30) fixed to the piston (para [0022]), and a gear (FIG. 12A, #94) coupled to the motor (para [0032]); the gear comprising a plurality of teeth (FIG. 12A – illustrates a plurality of teeth on 94) adapted to engage with a plurality of lugs (FIG. 12A, #66, para [0032]) on the blade (30) such that a rotation of the gear is transformed to a linear movement of the blade (para [0032]); wherein the method comprising the steps of:
a) striking a workpiece with the blade (Claim 1);
b) detecting whether the piston reaches a predetermined position within a predetermined time (Claim 1); and 
c) if the piston does not reach the predetermined position within the predetermined time, determining a workpiece jam condition has occurred (Claim 8).

Regarding Claim 2, Pomeroy discloses as previously claimed.  Pomeroy further discloses, wherein the predetermined position of the piston is a Bottom Dead Center (BDC) position in the cylinder (para [0028]).

Regarding Claim 3, Pomeroy discloses as previously claimed.  Pomeroy further discloses, further comprising a step (FIG. 15, #268, para 0057) of locking the blade once a workpiece jam condition (FIG. 15, #264) is detected for clearing a jammed workpiece (para [0040]).

Regarding Claim 4, Pomeroy discloses as previously claimed.  Pomeroy further discloses, wherein the locking step further comprises operating an electronic device (FIG. 13) to lock the blade (para [0040]).

Regarding Claim 16, Pomeroy discloses as previously claimed.  Pomeroy further discloses, wherein the locking step further comprises actuating the electronic device according to an angular position of the gear (para [0037] – describes position of the lifter assembly that contains gear 94).

Regarding Claim 17, Pomeroy discloses as previously claimed.  Pomeroy further discloses, wherein determining the angular position of the gear includes sensing a distance (Claim 17) from an object mounted to the gear by a sensor (FIG. 2, #130) fixedly mounted with respect to the gear (para [0041]).

Regarding Claim 18, Pomeroy discloses as previously claimed.  Pomeroy further discloses, wherein determining the angular position of the gear includes sensing a distance from a magnet (FIG. 9, #126) mounted to the gear by a Hall sensor fixedly mounted with respect to the gear (para [0035]).

Regarding Claim 19, Pomeroy discloses as previously claimed.  Pomeroy further discloses, further comprising 
moving the piston (26) to a default position where the piston at least partially compresses the high- pressure gas in the cylinder (para [0029]), 
moving the piston to a top dead center (TDC) position in the cylinder (para [0043]), and 
releasing the piston so the piston moves towards the predetermined position (Claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy, and further in view of Carrier et al. US20200070330A1 (Carrier).


Regarding Claim 5, Pomeroy discloses as previously claimed.  Pomeroy further discloses, wherein the electronic device is a solenoid (FIG. 9, #190) connected with a latch (FIG. 9, #186, para [0040]), and wherein the latch is adapted to engage with a geometrical feature on the blade to lock the blade.
Pomeroy discloses a latch (186) and blade (30), Pomeroy does not disclose, wherein the latch is adapted to engage with a geometrical feature on the blade to lock the blade.
However, Carrier teaches, wherein the latch is adapted to engage with a geometrical feature (FIG. 5, para [0043] – illustrates a geometric feature on 60) on the blade to lock the blade (para [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Carrier at the effective filling date of the invention and would be motivated to modify the pneumatic tool (10) as disclosed by Pomeroy to include the engagement of the latch on the geometric feature (FIG. 5) on the blade to lock the blade (para [0044]) as taught by Carrier.  Since Carrier teaches this method that is known in the art and beneficial, thereby providing the motivation, to modify the pneumatic tool (Pomeroy, 10) so as to improve the reliability of the tool by having the latch (Pomeroy, 186) directly engaging the blade (Carrier, para [0053]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noguchi US-20190202043-A1, Kabbes US-20180178361-A1, Komazaki US-20180036870-A1, and Leimbach US-20090090762-A1 cited for pneumatic tool, motor, drive mechanism, cylinder, piston, gear, lugs, workpiece, BDC, electronic device, sensor, latch, and TDC.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        19 August 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731